                                                                                    Electronically Filed - St Louis County - May 04, 2021 - 10:38 AM
  Case: 4:21-cv-00588-MTS Doc. #: 7 Filed: 05/21/21 Page: 1 of 2 PageID #: 33




                IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                           STATE OF MISSOURI


RYAN GRIER, CAROL GRILLS,                       )
and RACHEL DRAWBOND,                            )
                                                )
                     Plaintiffs,                )
                                                )    Cause No. 21SL-CC01770
                                                )
vs.                                             )    Division No.
                                                )                   &/>
FEDEX FREIGHT, INC. ,                           )                 05/14/21
                                                                  02/12/16
and                                             )             :KED͘'/>DZ
                                                                /Zh/d>Z<
CLINTON F. BRITTON, JR.,                        )          ^d͘>Kh/^KhEdz͕DK
                                                )
                     Defendants                 )


ORDER APPROVING PLAINTIFFS’ APPLICATION FOR APPROVAL OF
    SETTLEMENT OF WRONGFUL DEATH CLAIM AGAINST
           DEFENDANT CLINTON F. BRITTON, JR.

         WHEREAS, Plaintiffs have settled their cause of action against Defendant

Clinton F. Britton, Jr., arising from the wrongful death of their father, gary M.

Grier.

         IT IS HERBEY ORDERED that the settlement with Defendant Clinton F.

Britton, Jr. only, will be distributed as follows:

               a.    Directing Plaintiffs to collect and acknowledge receipt of
                     the payment of the settlement referenced above;

               b.    Directing Plaintiffs to deduct and pay the expenses of
                     recovery and legal fees to the Finney Law Office, LLC as
                     set forth in Exhibit A;
                                                                               Electronically Filed - St Louis County - May 04, 2021 - 10:38 AM
 Case: 4:21-cv-00588-MTS Doc. #: 7 Filed: 05/21/21 Page: 2 of 2 PageID #: 34




           c        Apportioning remaining amount to each Class 1 member
                    in equal shares as set out in Exhibit A attached hereto;


                                    Judge   Division 14

SO ORDERED: ____________________________________________
                  Judge of the Circuit Court
         May 14, 2021
Dated: _______________________
